DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8 and 9, filed 04/22/2022, with respect to the 101 rejection of claims 41, 54, and 55 have been fully considered and are persuasive.  In particular the amendments to claim 41 along with the argument regarding the pressure sensors and load cells of the smart scale comprising the processor make it clear to examiner that the claimed method is adequately tied to a particular machine, which is pima facie patent eligible. The 101 rejection of claims 41, 54, and 55 has been withdrawn. 
The remainder of Applicant's arguments filed 04/22/2022 have been fully considered but they are not persuasive. 
Applicant argues in the paragraph spanning pages 11 and 12 that ¶¶ [0007] and [0102] adequately describes generating as an output of the machine learning algorithm  a normalized weight.  Examiner disagrees.  Applicant is describing the input into the algorithm (historical load cell data, historical normalized weight) and the output (normalized weight) but does not describe the algorithm or in what way the weight data is “normalized”.  Merriam-Webster dictionary defines “normalize” in the context of data analysis as “1) to make (something) conform to or reduce (something) to a norm or standard… a standard written language that by 1776 had become normalized in grammar, spelling, and pronunciation.— E. D. Hirsch, Jr. 2) mathematics : to make (something) normal (as by a transformation of variables)”.  Applicant in the specification repeatedly uses the term to apparently mean correct for something or compensate for somtehing.  However, none of this correction or compensation is described, and the machine learning algorithm is not described.  Applicant claims the input is historical normalized data but without knowing what caused it to be normalized in the first place, it does not elucidate what is happening to the data. From the specification it seems the input goes into a black box and is somehow output as “normalized”, which itself is not well-defined.  Applicant argues “the specification describes how the adjustments are made by the machine learning algorithm” however Examiner maintains that the specification only describes that adjustments are made but does not disclose how.
One page 12 Applicant goes on to assert that the normalized weight is generated “by modifying the weight data based on the pressure heat map” and has amended claim 41 accordingly. However, Examiner cannot find this limitation in the specification or any evidence that that the pressure heat map is used in any way to arrive at a normalized weight.  The discussion of the pressure data and the pressure heat map is limited to discussion regarding characteristics of the user and their feet and not in combination with the weight data or as input into the machine learning algorithm in any way (see ¶¶ [0085]-[0086] reproduced below).  
[0085] Used in conjunction with the pressure map 166 or without the pressure map 166, the pressure data can be used to generate additional information associated with the user. As a first example, in some implementations, a length of a foot of the user can be calculated. Additionally, in some implementations, based at least in part on the calculated length of the foot, a shoe size for the user can be estimated. As a second example, in some implementations, a foot profile for the user can be determined. The foot profile can include a selection among a high arc, a low arc, and a medium arc. As a third example, in some implementations, an insole profile for the user can be determined. Additionally, in some implementations, based at least in part on the insole profile, a custom insole may be created for the user (e.g., using 3D printing). 
[0086] As shown, the pressure map 166 includes pressure points 167A1, 167A2, 167A3 for the foot 162. The pressure map 166 further includes pressure points 167B1, 167B2, 167B3 for the foot 164. In some implementations, the pressure map 166 can aid in detecting whether the user has diabetic foot. A diabetic foot often has fluid buildup and/or lost nerves, which can be detected using electrodes (FIGS. 12A-13B) and/or a pressure sensor. As a first example, the area of the diabetic foot can go up over time, resulting in an enlargement of the pressure map 166 over time. As a second example, the pressure distribution differs over time (e.g., the pressure points 167's move over time and/or enlarge over time). In some implementations, instead of analyzing the pressure data over time, pressure data of a current user can be compared with pressure data of other users (some with diabetic foot and some without). In some implementations, the pressure map 166 can aid in detecting other ailments and/or illnesses, such as joint diseases. 
Applicant argues that Chahine fails to disclose the amended limitation of using  the pressure heat map to identify the user.  This is well-known in the art as evidenced by previously cited CN 108362365 to Xiao, which is no relied upon the rejection to teach the amended limitation.
Applicant argues on pages 13 and 14 that Kodama fails to disclose “receiving as an input for a machine learning algorithm, the load cell weight for the non-static item”.  Examiner relied upon ¶ [0048] for this teaching as “body weight” is a measured parameter that is input into the machine learning algorithm which states in part, “[t]he low-precision measurement unit 104 is a measurement means for measuring low-precision in-body information of a user by inputting measured values into a predetermined algorithm. The measured values are, for example, body weight, bioelectrical impedance, and the like. The predetermined algorithm may be, for example, a regression equation for calculating the low-precision in-body information from the measured values, or a machine learning model that outputs the low-precision in-body information using the measured values as input.”  One having ordinary skill in the art would understand that a measured value of body weight comes from a load cell.  Nevertheless when Kodama is combined with Chahine as in the rejection, the combination results in load cells measuring the weight that is fed into Kodama’s machine learning algorithm.
Amended claim 41 also recites the limitation of “modifying the weight data based on the pressure heat map”.  As noted above, there is not sufficient support in the specification as filed for this limitation, however, nevertheless, Examiner believes it is taught by the relied upon combination of references.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41, 54-61, and 63-73 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 41 and 54, the limitation “generating, as an output for the machine learning algorithm, the normalized weight for the non-static item” is not described in the specification in a way that conveys possession of the invention.  The specification describes e.g. in ¶¶ [0100]-[0103] that in this context the term “normalization” refers to a correction in order to improve the accuracy and the reasons why an adjustment could be needed (compensating for clothes, digestive status of user, diet, etc.) but does not in any way describe how these adjustments are made.  Applicant is implying the existence an algorithm to help improve the accuracy but the algorithm itself is not disclosed.  Applicant describes the inputs to the algorithm and the output but not the algorithm itself.  Since this seems to be essential for the inventive concept, Applicant must disclose how the normalization is arrived at.

Regarding claims 41 and 54, the amended limitation “modifying the weight data based on the pressure heat map” is not described in the specification.  The specification provides support for the heat map determining identifying characteristics of the user’s feet and other health-related data (e.g. diabetes, see ¶¶[0085]-[0086]) but does not describe or suggest using the pressure heat map in conjunction with the weight data to arrive at any sort of normalized or corrected weight data.  

Dependent claims 55-61 and 63-73 inherit the deficiencies of their respective base claims without clarifying the method step and are therefore likewise rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41, 51-61 and 63-73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 41, the limitation “determining whether the user is a registered user or a non-registered user of the smart scale system based on the weight data, the pressure heat map, and/or registered user data stored in the memory” is unclear as to what elements are required and which are recited in the alternative.  The “or” only occurs prior to registered user data stored in memory” so it is unclear if all identification methods listed are alternatives or all must be present as an alternative registered user data.  Since typically such lists are given as a Markush group, Examiner is applying prior art to only meet one of the listed identification methods and suggests Applicant clarify to “determining whether the user is a registered user or a non-registered user of the smart scale system based on at least one of the weight data, the pressure heat map and/or registered user data stored in the memory”.

The same rejection applied mutatis mutandis to claim 54 which recites the same limitation.

Regarding claim 71, the same issue is present where it is unclear what the “or” recited in between elements (v) and (vi) is stating in the alternative. For applying prior art, Examiner is presuming only one of the elements (i)-(vi) would meet the claim.  However, for clarification, Applicant is encouraged to amend as “the user information or the reason for adjustment includes at least one of:

Dependent claims 55-61 and 63-73 inherit the deficiencies of their respective base claims are therefore likewise rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 41, 54-59, and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Chahine et al. (US 2021/0361239; “Chahine”) in view of Kodama et al. (US 2021/0393158; “Kodama”) and Xiao (CN 108362365; see previously attached translation).

Regarding claim 41, Chahine discloses in figures 1-9 a method for determining a weight of a user, the method performed by one or more processors (12) of a smart scale system  (10) according to machine readable instructions stored in a memory coupled to the one or more processors (¶ [0030]), the method comprising receiving, from a plurality of load cells (18) coupled to the one or more processors (12), weight data associated with the user (¶ [0032]), receiving, from an array of pressure sensors (24) coupled to the one or more processors (12), pressure data associated with the user (¶ [0034]), and generating, based at least in part on the pressure data, a pressure heat map associated with the user, the pressure heat map  which is representative of a pressure gradient associated with feet of the user (figure 3, ¶¶ [0034]-[0035]).
Chahine further discloses modifying the weight data based on the pressure heat map (¶¶ [0037]-[0038] discusses using bioimpedance data, chosen by the pressure map, to modify weight data and arrive at fat-free body mass, etc.).
Chahine is silent explicitly to a machine learning algorithm.
In the same field of endeavor, Kodoma taches in figures 1 and 2 a method for determining a normalized weight of a user (¶¶ [0008]-[0009]) comprising receiving, as an input for a machine learning algorithm, the weight data for the user (¶¶ [0048], [0057]-[0058]) and generating, as an output for the machine learning algorithm, the normalized weight for the non-static item (¶¶ [0048], [0060]-[0063], [0105]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to apply Kodama’s machine learning algorithm to Chahine’s method and measurements for the purpose of correcting a lower precision type of measurement with correction parameters to increase the overall accuracy of the measurement and inform other body index parameters (¶¶ [0008]-[0009]).
Chahine and Kodama are silent to the pressure heat map being used for determination of an identity of the user.
In the same field of endeavor, Xiao teaches in at least figures 1-10 a smart scale with pressure sensors that generate a pressure heat map being used for determination of an identity of the user and determining whether the user is a registered user or a non-registered user of the smart scale system based on the pressure heat map such that the user is identified (see page 2, last paragraph through page 3, first full paragraph).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate Xiao’s user-identification method based on the pressure map into Chahine’s smart scale system for the purpose of identifying the user and recalling their data without the user having to input information thus saving time (page 3, first full paragraph).

Regarding claim 54, Chahine discloses in figures 1-9 a smart scale system (10) (¶ [0030]) comprising in figures 1A and 1B a plurality of load cells (18) coupled to a first side of a substrate (22), the plurality of load cells (18) being configured to generate weight data associated with a user  (¶¶ [0032]-[0033]), a control system (12) including one or more processors (¶[0030]), an array of pressure sensors (24b) coupled to a second opposing side of the substrate (22), the array of pressure sensors (24b) being configured to generate pressure data associated with the non-static item (figure 1D, ¶ [0034]) a memory having stored thereon machine readable instruction, where in the control system (12) is coupled to the memory and configured to cause the one or more processors to execute the machine executable instruction to receive, from the plurality of load cells (18) the weight data (¶ [0032]), receive, from the array of pressure sensors (24), the pressure data (¶ [0034]), and generate, based at least in part on the pressure data, a pressure heat map associated with the user, wherein the pressure heat map  is representative of a pressure gradient associated with feet of the user (figure 3, ¶¶ [0034]- [0035]).
Chahine further discloses modifying the weight data based on the pressure heat map (¶¶ [0037]-[0038] discusses using bioimpedance data, chosen by the pressure map, to modify weight data and arrive at fat-free body mass, etc.).
Chahine is silent explicitly to a machine learning algorithm.
In the same field of endeavor, Kodoma taches in figures 1 and 2 a method for determining a normalized weight of a user (¶¶ [0008]-[0009]) comprising receiving, as an input for a machine learning algorithm, the weight data for the user (¶¶ [0048], [0057]-[0058]) and generating, as an output for the machine learning algorithm, the normalized weight for the non-static item (¶¶ [0048], [0060]-[0063], [0105]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to apply Kodama’s machine learning algorithm to Chahine’s method and measurements for the purpose of correcting a lower precision type of measurement with correction parameters to increase the overall accuracy of the measurement and inform other body index parameters (¶¶ [0008]-[0009]).
Chahine and Kodama are silent to the pressure heat map being used for determination of an identity of the user.
In the same field of endeavor, Xiao teaches in at least figures 1-10 a smart scale with pressure sensors that generate a pressure heat map being used for determination of an identity of the user and determining whether the user is a registered user or a non-registered user of the smart scale system based on the pressure heat map such that the user is identified (see page 2, last paragraph through page 3, first full paragraph).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate Xiao’s user-identification method based on the pressure map into Chahine’s smart scale system for the purpose of identifying the user and recalling their data without the user having to input information thus saving time (page 3, first full paragraph).

Regarding claim 55, Chahine discloses in figures 1A and 1E a cover layer (14c) (¶ [0039]).
  
Regarding claim 56, Chahine discloses the cover layer (14c) includes a sheet of fabric (¶ [0039]).
  
Regarding claim 57, Chahine discloses in figure 1E the sheet of fabric (14c) includes at least two electrically conductive fabric portions spaced from each other (¶ [0039], note that Applicant has not defined “fabric portions” and can be chosen as any portions of sheet 14c, for example those portions defined by figure 1E as 46c and 48c).
  
Regarding claim 58, Chahine discloses in figure 1E the at least two electrically conductive fabric portions are spaced from each other at least 3 inches (Examiner notes that the “fabric portions” can be arbitrarily chosen to meet this claim limitation).
  
Regarding claim 59, Chahine discloses the substrate (22) is one or more pieces of glass (¶ [0032]).
 
Regarding claim 70, Chahine discloses the memory (92) and the control system (96) are coupled to the first side of the substrate (¶ [0054], see figure 1A, control device 12 is coupled to load cell 18 which is coupled to the substrates 20 and 22).

Claims 60 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Chahine, Kodama, and Xiao as applied to claim 54 above, and further in view of Bliss et al. (US 2002/0066602; “Bliss”).

Regarding claim 60, Chahine, Kodama, and Xiao disclose all the limitations of claim 54 on which this claim depends.
Chahine discloses a two-by-two array of load cells (figure 1C).
Examiner notes that forming a platform weighing scale for a human by using a square array of load cells is well-known in the art.
Bliss specifically teaches it is known to use sixteen load cells (¶ [0007]).
Bliss further teaches in figures 2 and 4 an array of load cells (20) being coupled to an analog to digital converter (70) (¶ [0060], note all load cells and A/D converters are at least electrically coupled in order to form a summed signal).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use a larger number of load cells in Chahine’s array, such as a four-by-four array, since Bliss teaches up to sixteen load cells are known in the art.  It would have been obvious to include this number of load cells because distributing the weight over more load cells spaced closer apart over the same platform results in more accurate results since each load cell bears a small, more well-defined area of the total load.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to connect the as-modified array of four-by-four load cells to an A/D converter for the purpose of digitizing the signal for numeral manipulation and analysis.

Regarding claim 61, Chahine and Kodama disclose all the limitations of claim 54 on which this claim depends.
Chahine discloses the plurality of load cells (18) includes at least four single load cells (see figure 1C).
Chahine is silent to each of the four single load cells being coupled to a respective analog to digital converter.  
Bliss teaches in figure 4 that it is known in the art to couple each of a plurality of load cells (30) to a respective analog to digital converter (70) (¶¶ [0060]-[0062]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ an A/D converter for each of Chahine’s load cells as taught by Bliss for the purpose of allowing easy replacement of the load cell without creating an error in the results upon failure of the load cell (¶¶ [0007]-[0008]). 

Claims 63-69 are rejected under 35 U.S.C. 103 as being unpatentable over Chahine, Kodama, and Xiao as applied to claim 54 above, and further in view of McMillen (US 2015/0331524).

Regarding claim 63, Chahine discloses the array of pressure sensors includes a first sheet (¶ [0035]).
Chahine is silent to a second sheet.
McMillen teaches in at least figures 12 and 13 an array of pressure sensors which includes a first sheet (piezoresistive fabric) and a second sheet (PCB) (¶¶ [0116]-[0118]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use McMillen’s particular array of pressure sensors as the pressure sensing array in Chahine’s modified scale for the purpose of allowing the array to have a range of sensitivity to enable it to behave both as a touch sensor and a pressure distribution sensor (¶¶ [0002]-[0004]).
  
Regarding claim 64, McMillen teaches in figure 12 the first sheet (piezoresistive fabric) includes a pressure sensitive sheet that is positioned adjacent to the second sheet (PCB) (¶¶ [0116]-[0118]).
The reasons and motivation for combining are the same as recited in the rejection of claim 63 above.   

Regarding claim 65, McMillen teaches the pressure sensitive sheet includes a piezoresistive sheet that is configured to change its electrical resistance in response to pressure being applied thereto (¶¶ [0116]-[0118]).
The reasons and motivation for combining are the same as recited in the rejection of claim 63 above.   

Regarding claim 66, McMillen teaches in figures 12 and 13 the second sheet includes a plurality of electrically conductive trace patterns (1302, 1304) (¶¶ [0116]-[0118]).
The reasons and motivation for combining are the same as recited in the rejection of claim 63 above.   

Regarding claim 67, McMillen teaches in figure 13 each of the plurality of electrically conductive trace patterns (1302, 1304) defines a pressure sensor of the array of pressure sensors (¶ [0118]).  
The reasons and motivation for combining are the same as recited in the rejection of claim 63 above. 

Regarding claim 68, McMillen teaches in figure 8 each of the plurality of electrically conductive trace patterns (810) includes an inner disk and an outer ring (¶¶ [0105] along with [0116]-[0118]).
  
Regarding claim 69, McMillen teaches in figure 8 the outer ring is an equilateral polygon or a perfect circle.  

Claims 71 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Chahine, Kodama, and Xiao as applied to claim 41 above, and further in view of Edwards et al. (USPN 10,489,788; “Edwards”). 

Regarding claim 71, Chahine, Kodama and Xiao disclose all the limitations of claim 41 on which this claim depends.
Chahine, Kodama, and Xiao are silent to an adjustment.
In the same field of endeavor, Edwards teaches receiving user information from the registered user or a reason for adjustment from the non-registered user via a user interface of the system, wherein the user information or the reason for adjustment includes: (i) a state of the user being dressed or undressed; (ii) a status of the user's recent use of bathroom; (iii) a time when the user last ate and/or drank; (iv) a type of food of the user's last meal; (v) a shower or wetness status of the user; or (vi) any combination thereof (col. 6, lines 25-47).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for Chahine’s modified smart scale to receive information from the user such as that taught by Edwards for the purpose of correcting for information that could affect the accuracy of the measurement (col. 6, lines 25-47).  

Regarding claim 73, Edwards further teaches wherein the normalized weight is generated by further modifying the weight data based on the user information received from the registered user or the reason for adjustment received from the non-registered user (col. 6, lines 25-47).
The reasons and motivation for combining are the same as recited in the rejection of claim 71 above. 

Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Chahine, Kodama, Xiao, and Edwards as applied to claim 71 above, and further in view of Kovacs (US 2017/0146390; “Kovacs”).

Regarding claim 72, Chahine as modified by Kodama, Xiao and Edwards discloses all the limitations of claim 71 on which this claim depends.
Chahine is silent to displaying a prompt for receiving user information via the user interface in response to determining that the user is a registered user.  
In the same field of endeavor, Kovacs discloses a smart scale (see e.g. figure 1a, ¶ [0059]) wherein the scale is configured to display a prompt for receiving user information via the user interface in response to determining that the user is a registered user (¶ [0108]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Chahine’s method by including Kovac’s functionality for the purpose of reminding the user of the extra functions of the scale that might be of interest (¶ [0108]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863